Bakewell, J.,
delivered the opinion of the court on a motion for a rehearing.
Even under the old law, it was always held that the effect of an appeal from the judgment of a justice, rendered upon a defective service, was a full appearance and a waiver of all defects in process, or service of process. This appears not only from Ser v. Bobst (8 Mo. 506), but from all the later cases to which appellant calls our attention, especially from Blunt v. Railroad Company (55 Mo. 157). It is true that the supreme court held in some of these cases, and in the case just cited, that appellant might, in the appellate court, by motion, determine the purpose of the appeal; *462and that, if he appeared merely to move to dismiss for want of jurisdiction in the justice, this was no waiver of the defects of process. 6 Mo. 58; 26 Mo. 601; 28 Mo. 198; 45 Mo. 289; 61 Mo. 52. But, in the present case, the defendant did not prosecute his appeal, and did not move to dismiss. He filed a motion to set aside the judgment of affirmance. But this motion would not bring him within the rulings in the cases cited. And even this motion is as if it had not been made, because the bill of exceptions does not show that it was filed in time. Jefferson City v. Opel, 67 Mo. 394.
But the. cases cited, if they went so far as to say that there could be no affirmance of a judgment of a justice on appeal, where the process issued by the justice was not properly served, instead of saying, as they do, just the reverse, would not help appellant, for the reason that the law itself has been changed since those cases were decided. The statute then read (Wag. Stats. 849, sect. 13) : “ Upon the return of the justice being filed in the clerk’s office, the court shall be possessed of the cause, and shall proceed to hear, try, and determine the same anew, without regarding any error, defect, or other imperfection in the proceedings of the justice.” In 1879, this section was amended so as to read : “ Without regarding any error, defect, or other imperfection in the original summons or the service thereof, or in the trial, judgment, or other proceedings of the justice or constable in relation to the cause.”
The motion for rehearing is overruled.
Judge Lewis is absent; Judge Thompson concurs.